Citation Nr: 1324580	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran moved to Florida during the appeal, and jurisdiction was transferred to the St. Petersburg, Florida, RO.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that due process has been provided to the Veteran.  This is explained below.

While the Veteran is responsible for providing VA with notice of his most current address, it appears that the Veteran has not received notices for VA examinations and the hearing before the Board that he had requested in his May 2009 VA Form 9, Appeal to the Board.  The record reflects that multiple pieces of mail have been returned to VA (both the RO and the Board) due to the Veteran no longer living at the address on file.  For example, in June 2010, the Veteran was scheduled for a VA examination in July 2010.  He did not appear for the July 2010 examination.  In July 2010, the Veteran was scheduled for a different examination in August 2010.  He did not appear for the August 2010 examination.  The June 2010 and July 2010 notices of the examinations were sent to the same address in Marietta, Georgia.  However, June 2010 and July 2010 letters sent to the Veteran, wherein the RO was informing him of its intent to schedule him for an examination, which were sent to that same address in Marietta, Georgia, were both returned to VA was being not deliverable as addressed and unable to forward.  The June 2010 envelope has a handwritten note of "No longer at this address."  This would mean that the Veteran did not receive notice of the July 2010 and August 2010 examinations scheduled.  

A January 2011 VA Form 21-0820d, Report of Non-Receipt of Payment, shows the Veteran contacted VA regarding nonpayment of his benefits.  That document shows an address in [redacted].  This was a new address for the Veteran.  

An October 2011 VA Form 21-0820, Report of General Information, shows the Veteran moved to a different location in [redacted], and was requesting that his claims file be transferred to the St. Petersburg, Florida, RO.  

In January 2012, the RO wrote to the Veteran at the [redacted], informing him of its intent to schedule him for a VA examination.  In a separate matter, the Veteran contacted the RO later that month (January 2012) to clarify that he was requesting a hearing before the Board at the RO (a "Travel Board" hearing) versus a hearing before the Board in Washington, D.C.  See VA Form 21-0820.  The address shown on the January 2012 VA Form 21-0820 was the same one shown in the October 2011 VA Form 21-0820 and the January 2012 letter ([redacted]).

The actual letter or letters sent to the Veteran from the VA Medical Center informing him of the January/February 2012 examinations is/are not in the claims file, but the claims file shows he did not report for the scheduled examinations.  A document printed out from the VA Medical Center shows the same address on [redacted].  

A June 2012 supplemental statement of the case was sent to the Veteran at the address on [redacted].  It appears that such document was returned to VA as undeliverable.  While it is unclear what document was inside the returned envelope, the Board finds that it likely was the supplemental statement of the case, as the notification letter on the supplemental statement of the case is June 11, 2012, and the date stamp on the VA envelope is June 13, 2012 (two days later).  Additionally, a separate June 2012 letter sent to the Veteran at that same address on [redacted] (pertaining to Service-Disabled Life Insurance) was returned to VA as undeliverable.  The sticker from the Post Office on the envelope indicated there was "No Such Number" and that the Post Office was unable to forward.  Thus, it is clear that the Veteran was no longer living at that address.  

The RO then issued a letter in July 2012 to the Veteran at a new address in Hollywood, Florida, informing him that mail had been returned to VA due to an incorrect address and that it was resending him the records "after correcting your mailing address."  There is no indication how the RO obtained this new address.

In January 2013, the RO wrote to the Hollywood, Florida, address and informed the Veteran of his hearing before the Board, which was scheduled in February 2013.  It provided him with the date, time and location of the hearing.  The record reflects the Veteran did not appear for the scheduled Board hearing in St. Petersburg, Florida.

The Veteran's case arrived at the Board in February 2013, and the Board wrote a letter to the Veteran at the Hollywood, Florida, address telling him that his case had been received.  That letter was returned to the Board as undeliverable.  The Post Office put a sticker on the envelope and checked the box of "Attempted - Not Known."  The Hollywood, Florida, address is the most recent address VA has for the Veteran.  In other words, there is no other address on file for the Veteran.

The record reflects that the Veteran is receiving compensation from VA at a particular bank.  See Vetsnet Compensation and Pension Award document.  While the Veteran has not been diligent in keeping VA informed of his address, the Board finds that the Veteran must be given another opportunity to appear at a hearing before the Board, as there is an appearance that he did not receive notice of the hearing since a letter sent to the Veteran from the Board at the same address approximately six weeks later was returned as undeliverable.  There is a chance that the Veteran's bank has the Veteran's current address, and VA should attempt to find the address and schedule the Veteran for a Travel Board hearing.

At this point, the Board makes no finding regarding whether the Veteran should be rescheduled for VA examinations in connection with his claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's bank to where the direct deposits are going to see if it has a current address for the Veteran.  

2.  If the address is a new one (versus the one on [redacted]t in Hollywood, Florida, which has already been shown not to be the Veteran's address), then schedule the Veteran for a Travel Board hearing and notify him at his most recent address.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



__________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

